        Case 1:20-cv-01012-KG-JHR Document 9 Filed 11/13/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

DANIEL ROBERT DELUNA,

               Plaintiff,

v.                                                             No. 1:20-cv-01012-KG-JHR

JANE C. LEVY, et al.

               Defendants.

                                     FINAL JUDGMENT

       Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Court’s Memorandum Opinion

and Order dismissing Plaintiff’s case,

       IT IS ORDERED that this case is DISMISSED without prejudice.




                                          _________________________________
                                          UNITED STATES DISTRICT JUDGE
